UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 8, 2013 CAPALL STABLES, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-54952 (Commission File No.) 45-4654509 (IRS Employer Identification No.) 205 Ave Del Mar #974 San Clemente, CA 92674 (Address of principal executive offices) (zip code) (949) 461-1471 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4 (c)) Item 8.01 Other Events During the month of April 2013, the Company generated $18,200 in revenue compared to $250 in March 2013. The Company’s thoroughbred Honour The Deputy raced on won the 3rd Race at Santa Anita for $10,200 in purse winning.Honour The Deputy was claimed from the Company for $8,000. On May 8, 2013, the Company appointed Anastasyia Shishova as its Vice-President/Secretary.Ms. Shishova will be in charge of branding and marketing the company’s thoroughbred. On May 8, 2013, the Company electedAnastasyia Shishova to serve as a member of the board of directors. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 9, 2013 Capall Stables, Inc By: /s/ Joseph Mezey Name: Joseph Wade Title: CEO .
